                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                     Case No. 8:20-cr-206-TPB-AEP

MUHAMMED MOMTAZ ALAZHARI

_____________________________________/

              MOTION TO STRIKE LANGUAGE FROM THE INDICTMENT

       NOW COMES Defendant, by and through undersigned counsel, and moves this

Court to strike the words “and services” from Count One of the indictment.

                                MEMORANDUM OF LAW

                                     BACKGROUND

       In Count One of the indictment, Mr. Alazhari is charged with attempting to

provide material support to a designated foreign terrorist organization (FTO) under

18 U.S.C. § 2339B. The indictment alleges that Mr. Alazhari “knowingly attempted

to provide material support and resources, namely personnel (including himself) and

services, to a foreign terrorist organization, namely, the Islamic State of Iraq and al-

Sham (‘ISIS’) . . . knowing that ISIS was a designated foreign terrorist organization

and that ISIS has engaged and was engaging in terrorist activity and terrorism.”

(Doc. 33) (emphasis added).

       Mr. Alazhari moved the Court to order the Government to file a bill of

particulars alleging specifically the “services” Mr. Alazhari provided. (Doc. 72).
The Government opposed the motion, writing, “The facts set forth in the complaint

suggest three different ways in which the Defendant attempt [sic] to provide material

support or resources to ISIS. These include: a) personnel in the form of himself; b)

personnel through his recruitment of [a “confidential human source”]; and c)

services in the form of an attack on behalf of ISIS, which was meant to further its

terroristic goals.” (Doc. 91). This Court denied the motion. (Doc. 110).

                                     ARGUMENT

      This Court should strike the words “and services” for either of two reasons.

Depending on how the Court interprets § 2339B, that language is either too

imprecise or is surplusage. But the Court need not resolve the statutory

interpretation issue now, because in either case the remedy is to strike the language

from the indictment.

I. The statutory list of possible forms of “material support or resources” may be
exhaustive or non-exhaustive.

      The statute underlying Count One punishes “[w]hoever knowingly provides

material support or resources to a foreign terrorist organization, or attempts or

conspires to do so . . . .” 18 U.S.C. § 2339B(a). Subsection (g) contains definitions

of six terms, including “material support or resources,” which definition merely

cross-references the definition found in § 2339A. 18 U.S.C. § 2339B(g)(4). Section

2339A, in turn, provides:

                                           2
             the term “material support or resources” means any
             property, tangible or intangible, or service, including
             currency or monetary instruments or financial securities,
             financial services, lodging, training, expert advice or
             assistance,    safehouses,   false     documentation        or
             identification, communications equipment, facilities,
             weapons, lethal substances, explosives, personnel (1 or
             more individuals who may be or include oneself), and
             transportation, except medicine or religious materials . . . .

18 U.S.C. § 2339A(b)(1). The same subsection provides further definitions for the

terms “training” and “expert advice and assistance.” 18 U.S.C. § 2339A(b)(2)-(3).

      Returning to § 2339B, a subsection entitled “Provision of personnel” provides:

             No person may be prosecuted under this section in
             connection with the term “personnel” unless that person
             has knowingly provided, attempted to provide, or conspired
             to provide a foreign terrorist organization with 1 or more
             individuals (who may be or include himself) to work under
             that terrorist organization’s direction or control or to
             organize, manage, supervise, or otherwise direct the
             operations of that organization. Individuals who act
             entirely independently of the foreign terrorist organization
             to advance its goals or objectives shall not be considered to
             be working under the foreign terrorist organization’s
             direction and control.

18 U.S.C. § 2339B(h). While the statute’s “direction and control” limitation on

liability, by its own terms, applies only to the provision of “personnel,” the Supreme

Court has held that the “direction and control” limitation applies equally to the

provision of “services.” See Holder v. Humanitarian Law Project, 561 U.S. 1, 23 (2010)

(interpreting “service” to include the subsection (h) requirement, because “Congress

                                           3
would not have prohibited under ‘service’ what is specifically exempted from

prohibition under ‘personnel.’”).

      Section 2339A’s list of ways in which a person may provide “property” or

“service[s]” (“lodging,” “training,” etc.) could be interpreted as exhaustive or non-

exhaustive. That is, the rather lengthy statutory list of property or services may be

the only property or services on which the Government may rely to prove a violation

of § 2339B. Or, the list may be merely illustrative, allowing for other forms under the

broad heading of “services.” Because Mr. Alazhari is not alleged to have provided

property, this motion focuses on “services.”

      A. The case for an exhaustive reading.

      The argument in favor of reading § 2339A(b)(1) centers on the encompassing

nature of the word “personnel” within the list, and the rule of lenity. Congress’s

inclusion of the word “personnel” in the list, along with Congress’s limitation on that

word’s scope in § 2339B(h), effectively eliminates any possibility for the provision of

a “service” that is not the provision of “personnel.” Given those two terms’ ordinary

meanings, one can readily imagine a service that does not involve personnel, such as

a service provided by an independent contractor. A person or company that mows

the FTO’s headquarters’ lawn or cleans the facilities, or a lawyer who files an amicus

brief on the FTO’s behalf, would be said to provide the FTO with a “service,” but

would not be said to be the FTO’s “personnel.” See United States v. Abu-Jihaad, 600
                                         4
F. Supp. 2d 362, 398-400 (D. Conn. 2009), aff’d, 630 F.3d 102 (2d Cir. 2010)

(defining the term “personnel” before Congress amended § 2339B to add subsection

(h)).

        However, the Supreme Court has construed the term “service” to include a

requirement that the service be performed under the FTO’s “direction and control.”

Humanitarian Law Project, 561 U.S. at 23. Given this construction, there is no

“service” that is not performed by the FTO’s “personnel.” The landscaper who

mows the lawn or the janitor who cleans the bathrooms does not provide a “service”

under Humanitarian Law Project unless he does so under the “direction and control”

of the FTO – in which case he is the FTO’s “personnel.” With no difference in

meaning between the term “service” and the term “personnel,” the statute’s list is

exhaustive; the only form of “service” that qualifies is “personnel.”

        This view is bolstered by the rule of lenity. Given the ambiguity in the statute,

the rule of lenity requires reading the statute narrowly, to counter due process

concerns about fair notice of what is prohibited. See United States v. Wright, 607 F.3d

708, 716 (11th Cir. 2010) (Pryor, J., concurring). A narrow reading of the statute

treats its list as exhaustive, thus reaching less conduct.

        B. The case for a non-exhaustive reading.

        The Government apparently favors a non-exhaustive reading. (Doc. 91, p. 4).

This view focuses on the ordinary meaning of the word “including” in the statute.
                                        5
The statute defines “material support or resources” as “any property . . . or service,

including . . . personnel . . . .” 18 U.S.C. § 2339A(b)(1) (emphasis added). The word

“including” links “personnel” to “service,” and makes “personnel” a subspecies of

“service.” Cf. Stansell v. Revolutionary Armed Forces of Columbia, 704 F.3d 910, 915

(11th Cir. 2013); United States v. Howard, 742 F.3d 1334, 1348 (11th Cir. 2014). Had

Congress intended to make the list exhaustive, it would have used limiting language.

See, e.g., United States v. Obando, 891 F.3d 929, 933 (11th Cir. 2018) (interpreting a

statutory list that is introduced with the phrase “includes only” to be exhaustive).

      This Court need not resolve the statutory question. In either case, the

“services” language should be struck from Count One.

II. If the statutory list is exhaustive, the “services” language is surplusage.

      “Upon the defendant’s motion, the court may strike surplusage from the

indictment or information.” Fed. R. Crim. P. 7(d). “This rule introduces a means of

protecting the defendant against immaterial or irrelevant allegations in an indictment

or information, which may, however, be prejudicial.” Id. at advisory committee

notes. Surplusage may be prejudicial where it serves to “confuse the issues” or “blur

the elements necessary for conviction.” See United States v. Bullock, 451 F.2d 884, 888

(5th Cir. 1971).

      Here, if § 2339A(b)(1)’s statutory list is exhaustive, the Government’s

allegation of “services” serves no purpose. The only form of services that could
                                           6
support the charge is “personnel,” and the Government has also alleged that Mr.

Alazhari attempted to provide personnel. The Government’s inclusion of “personnel

(including himself) and services” is irrelevant and immaterial surplusage.

      Further, the surplusage is prejudicial to Mr. Alazhari, because it tends to

“confuse the issues” and “blur the elements necessary for conviction” under Bullock.

Under the Supreme Court’s interpretation of “service” in Humanitarian Law Project,

any service that Mr. Alazhari could have provided is also a provision of “personnel”

by him. If the exhaustive view is the correct one, the allegation that Mr. Alazhari

conjunctively provided personnel and services misleadingly suggests to the jury that

these are two separate concepts, blurring what showing is required to make a finding

of guilt. Accordingly, under this view, this Court should strike the words “and

services” from Count One as prejudicial surplusage.

III. If the statutory list is non-exhaustive, Count One’s “services” language fails
to state an offense.

      The indictment’s conjunctive pleading allows the Government to prove the

offense in the disjunctive, meaning that the jury could find that Mr. Alazhari

provided services, but not personnel. See United States v. Griffin, 705 F.2d 434, 436

(11th Cir. 1983). Thus, the indictment’s allegation that Mr. Alazhari provided

“services” must state an offense on its own.



                                           7
       “[A]n indictment is sufficient if it, first, contains the elements of the offense

charged and fairly informs a defendant of the charge against which he must defend,

and, second, enables him to plead an acquittal or conviction in bar of future

prosecutions for the same offense.” Hamling v. United States, 418 U.S. 87, 117 (1974)

(citations omitted). “It is generally sufficient that an indictment set forth the offense

in the words of the statute itself, as long as ‘those words themselves fully, directly,

and expressly, without any uncertainty or ambiguity, set forth all the elements

necessary to constitute the offence intended to be punished.’” Id. (quoting United

States v. Carll, 105 U.S. 611, 612 (1882)).

       “Where the statutory definition contains generic terms, however, the

indictment may not simply recite the generic terms but ‘must state the species, it

must descend to particulars.’” United States v. Decidue, 603 F.2d 535, 547 (5th Cir.

1979) (quoting United States v. Cruikshank, 92 U.S. 542, 558 (1875)). For example,

when a statute prohibits false pretenses or a failure to obey orders, the indictment

must particularly allege the false pretenses used or orders disobeyed. See id. (citations

omitted).

       Here, the term “services” is broad and generic. Under the non-exhaustive

view, the term encompasses services beyond “personnel,” and so could refer to a

tremendous amount of conduct. Because the term is generic, the Government was

required to plead with specificity what “services” Mr. Alazhari allegedly attempted
                                           8
to provide under Decidue. The Government having steadfastly and successfully

resisted pleading the “services” provided in a bill of particulars, this portion of the

indictment is now left insufficient.

      Elsewhere, Mr. Alazhari attacked the entirety of Count One as failing to state

an offense for its failure to allege that Mr. Alazhari attempted to operate under the

FTO’s direction and control. (Doc. 70). This Court denied that motion. (Doc. 111).

Assuming for the sake of argument that Count One is sufficient in all other respects,

including its failure to allege direction and control, only the “services” language is

deficient. Accordingly, this Court should strike “and services” from the indictment.

      DATED this 19th day of April 2021.

                                                Respectfully submitted,

                                                JAMES T. SKUTHAN
                                                ACTING FEDERAL DEFENDER

                                                /s Samuel E. Landes
                                                Samuel E. Landes
                                                D.C. Bar No. 1552625
                                                Assistant Federal Defender
                                                400 North Tampa Street
                                                Suite 2700
                                                Tampa, Florida 33602
                                                Telephone: (813) 228-2715
                                                Facsimile: (813) 228-2562
                                                Email: Samuel_Landes@fd.org




                                            9
                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 19th of April 2021, a true and correct copy

of the foregoing was filed with the Clerk of the Court using the CM/ECF system,

which will send a notice of the electronic filing to:

      AUSA Patrick Scruggs.

                                                 /s Samuel E. Landes
                                                 Samuel E. Landes
                                                 Assistant Federal Defender




                                            10
